Citation Nr: 1520257	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus.

On June 2010 VA contract (QTC) examination, the examiner diagnosed hypertension and opined that "it is not aggravated by diabetes."  This opinion is inadequate to decide the secondary service connection claim for hypertension.  First, the examiner did not address whether the hypertension was caused by the diabetes.  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  Secondly, the examiner did not provide a rationale for the opinion.  As a result, a clarifying VA addendum opinion is required.

In the Veteran's July 2011 notice of disagreement, he asserted that his treating physician (Dr. J.W.) opined that his diabetes more likely than not caused or contributed to his hypertension.  However, as complete records from this physician are not of record, they should be obtained on remand.  Additionally, records from Dr. S.M.S. should be secured.  See April 2011 statement from S.M.S., M.D.  Additionally, updated VA outpatient records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain complete records from Dr. J.W. (see July 2011 notice of disagreement, received in August 2011), Dr. S.M.S. (see April 2011 statement of S.M.S., M.D., received in August 2011), and any other pertinent private medical records that have not been previously submitted to VA.  

2.  Obtain all VA outpatient records dated since March 2011.

3.  After completion of the foregoing, forward the claims file to an appropriate VA examiner for a medical opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The examiner should review the Veteran's claims file and answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus? 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  
A robust rationale should accompany all opinions expressed. 

If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case (SSOC) as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

